DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 objected to because of the following informalities: “recommendation” in line 4 should read “recommendation,”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: evaluation unit, control unit, transmitting device, and feedback unit in claims 1, 3, 4, 6, 8-11, 20, and/or 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“Evaluation unit” is interpreted as a processor, a memory, and/or a computer program code as mentioned in [0021] of the PGPUB.
“Control unit” is interpreted as a processor, a memory, and/or a computer program code as mentioned in [0021] of the PGPUB.
“Transmitting device” is interpreted as a wristband, a footband, a headband, glasses, a hearing aid or a headphone as mentioned in [0033] of the PGPUB.
The specification does not provide a corresponding structure for “feedback unit.” “Feedback unit” is interpreted as a processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 9, 18, 20, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4, 19, 21, and 22 are further rejected due to their dependency to claim 3 or claim 20.
Claim 3 recites “a sensor signal of the sensor is converted by the control unit into a measurement signal” in lines 3-4. It is unclear how the sensor signal could be converted into a measurement signal as the sensor signal is already a measurement signal. Clarification is requested. For examination purposes, it is interpreted that the sensor signal is a measurement signal and is provided to the evaluation unit.
Claim limitation “feedback unit” in claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 18 recites the limitation “a kitchen appliance” in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 2 recites “kitchen appliance” in line 2. It is unclear if “kitchen appliance” is claim 18 is referring to “kitchen appliance” in claim 2. Examiner suggests amending the limitation to recite “the kitchen appliance.”
Claim 20 recites the limitation “an external device” in line 6. There is insufficient antecedent basis for this limitation in the claim. “External device” is also recited in line 4. It is unclear if “external 
Claim 23 recites the limitation “the evaluation unit” in line 6. There is insufficient antecedent basis for this limitation in the claim. “Evaluation unit” was not previously mentioned in the claim. Examiner suggests amending the limitation to recite “an evaluation unit.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 20 follows:
Regarding claim 20, the claim recites a series of steps or acts, including carrying out an action based on the command signal by an external device. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of conducting an evaluation based on the measured vital parameter via an evaluation unit sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a mental process, which is an abstract idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial 
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the abstract idea, the claim recites additional steps of measuring a vital parameter of an organism via a sensor, conducting an evaluation based on the measured vital parameter via an evaluation unit, and sending a command signal from the evaluation unit to an external device depending upon the result of the evaluation. Obtaining data (measuring a vital parameter), comparing it to a threshold (conducting an evaluation), and sending a signal based on the result of the comparison are each well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the acquiring steps are recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the abstract idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and comparing activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies for claims 1 and 23.
Regarding claim 1, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The recited sensor is a generic sensor configured to perform pre-solutional data gathering activity, the evaluation unit is a generic device configured to conduct an evaluation based on the measured data, and the system is configured to perform the abstract idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the abstract idea into a practical application.
The dependent claims also fail to add anything “significantly more” to the abstract independent claims as they generally recite generic components used to perform the abstract idea. However, claim 18 recites that the external device may perform an automatic provision of an automatically generated recipe, an automatically suggested recipe recommendation, or display of a recipe by the kitchen appliance, which is tying the abstract idea into a practical application. Examiner suggests including this language of claim 18 into the independent claims.
Claim 23 is rejected under 5 U.S.C. 101 because the claimed invention is directed to non-stautory subject matter. The claim does fall within at least one of the four categories of patent eligible subject matter because "computer readable medium" is not a process, machine, manufacture, or composition of matter. "Computer readable medium" is not tangible, as it is not tied to a structural 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-9, 12, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spolin et al. ‘544 (US Pub No. 2015/0094544 – cited by applicant).
Regarding claim 1, Spolin et al.’ 544 teaches a system (Fig. 1) comprising
an evaluation unit and a sensor, wherein the sensor is configured to measure a vital parameter of an organism (Figs. 1, 2 and [0014], [0020]) and the evaluation unit is configured to conduct an evaluation based on the measured vital parameter (Fig. 2 processor 117 and [0022], [0027]; “the processor transitions the wearable device from a low-power mode into a test mode or into an active mode when an output of the skin temperature sensor…that exceeds a threshold temperature…”),
wherein the evaluation unit is configured such that the evaluation unit can send a command signal to an external device in dependency of a result of the evaluation (Fig. 1 user interface 130 and [0014], [0019], [0028]), so that the external device carries out an action based on the command signal ([0019]; display alerts and notifications and/or update physiological state change predictions).
Regarding claim 5, Spolin et al. ‘544 teaches wherein the sensor is a skin contact sensor configured to measure electrical voltage fluctuations on a skin surface of the organism ([0027], [0044]).
Regarding claim 6, Spolin et al. ‘544 teaches wherein the evaluation unit is configured such that a comparison with a threshold value (M1, M2) is carried out for the evaluation of the measured vital parameter ([0027]).
Regarding claim 7, Spolin et al. ‘544 teaches wherein two sensors for different vital parameters are included in the system ([0014], [0028]).
Regarding claim 8, Spolin et al. ‘544 teaches wherein the evaluation unit comprises a machine learning algorithm for the evaluation or determination of the command signal ([0060]).
Regarding claim 9, Spolin et al. ‘544 teaches wherein a feedback unit is provided by which a user can give a feedback to the machine learning algorithm ([0060]; “…the system can also collect manually-entered infant-related data…, and the system can implement supervised or semi-supervised machine learning to improve the infant-specific model over time based on such human feedback.”).
Regarding claim 12, Spolin et al. ‘544 teaches wherein the external device is included in the system and is one of a kitchen appliance, an oven, or a smart home server ([0015]; A kitchen appliance, an oven, or a smart home server is interpreted as an “other computer device associated with the guardian as [0015] recites “…a smartphone, tablet, smartwatch, or other computing device associated with the guardian.”).
Regarding claim 20, the sections of Spolin et al. ‘544 cited above teaches a method.
Regarding claim 21, Spolin et al. ‘544 teaches wherein the result of the evaluation is a falling-asleep event or waking-up event ([0014], [0061]).
Regarding claim 22, Spolin et al. ‘544 teaches wherein the organism is an infant (Title).
Regarding claim 23.
Claims 1, 2, 10-12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipoma et al. ‘720 (US Pub No. 2015/0068720).
Regarding claim 1, Lipoma et al. ‘720 teaches a system (Abstract) comprising
an evaluation unit and a sensor, wherein the sensor is configured to measure a vital parameter of an organism (Figs. 1, 3 infant monitor 102 and [0016]-[0017], [0048]) and the evaluation unit is configured to conduct an evaluation based on the measured vital parameter (Fig. 1 controller or remote deice 106, Fig. 5 and [0084]-[0085]),
wherein the evaluation unit is configured such that the evaluation unit can send a command signal to an external device in dependency of a result of the evaluation, so that the external device carries out an action based on the command signal ([0008], [0085]-[0086]).
	Regarding claim 2, Lipoma et al. ‘720 teaches wherein the external device is a household appliance, provided by a kitchen appliance or a robot vacuum cleaner ([0085]-[0086]; infant-milk warmer).
Regarding claim 10, Lipoma et al. ‘720 teaches wherein the evaluation unit is configured such that the command signal can trigger an activation or a deactivation of the external device (Fig. 5 and [0085]-[0086]).
Regarding claim 11, Lipoma et al. ‘720 teaches wherein the evaluation unit is configured such that the command signal can trigger a change of a setting of the external device ([0008]; Upon the likelihood value exceeding a threshold, the system may initiate various control states of the device. The control states include a state for heating and a state for cooling of milk. The heating/cooling of the milk for the infant is interpreted as triggering an activation/a change of a setting of the external device.).
Regarding claim 12, Lipoma et al. ‘720 teaches wherein the external device is included in the system and is one of a kitchen appliance, an oven, or a smart home server (Fig. 3 infant-milk warmer and cooler system 100 and [0046]).
Regarding claim 18, Lipoma et al. ‘720 teaches wherein the household appliance is a kitchen appliance, and the kitchen appliance is configured to perform at least one of the following as the action: an automatic provision of an automatically generated recipe, an automatically suggested recipe, an automatically suggested recipe recommendation, and display of a recipe by the kitchen appliance (The heating/cooling of the milk is interpreted as “an automatic provision of an automatically generated recipe.”).
Claims 1, 2, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamal et al. ‘262 (US Pub No. 2015/0113262).
Regarding claim 1, Kamal et al. ‘262 teaches a system (Abstract) comprising
an evaluation unit and a sensor, wherein the sensor is configured to measure a vital parameter of an organism (Fig. 2 sensory device 220 and [0021]) and the evaluation unit is configured to conduct an evaluation based on the measured vital parameter (Fig. 2 control device 240 and [0020], [0022], [0023]),
wherein the evaluation unit is configured such that the evaluation unit can send a command signal to an external device in dependency of a result of the evaluation, so that the external device carries out an action based on the command signal (Fig. 2 accessory device 230 and [0017], [0024]).
	Regarding claim 2, Kamal et al. ‘262 teaches wherein the external device is a household appliance, provided by a kitchen appliance or a robot vacuum cleaner ([0024]).
Regarding claim 17, Kamal et al. ‘262 teaches wherein the household appliance is a robot vacuum cleaner and a schedule of the robot vacuum cleaner is additionally taken into account by the evaluation unit in the evaluation (Abstract, [0017], [0021], [0024]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spolin et al. ‘544 in view of Lipoma et al. ‘720.
Regarding claim 2, Spolin et al. ‘544 teaches all of the elements of the current invention as mentioned above except for wherein the external device is a household appliance, provided by a kitchen appliance or a robot vacuum cleaner.
Lipoma et al. ‘720 teaches operating an infant-milk warmer and cooler system based on an infant’s state and a user’s proximity according to an embodiment of the invention. A process begins with a system determining either a wake state or a sleep state of the infant ([0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external device of Spolin et al. ‘544 to include a kitchen appliance as Lipoma et al. ‘720 teaches this will aid in using collected information associated with the infant to initiate controls of heating/cooling the milk the infant would consume without user interaction (Abstract).
Regarding claim 3, Spolin et al ‘544 teaches wherein the sensor and a control are integrated into a transmitting device (Figs. 1, 2 wearable device and [0021]-[0022]) and a sensor signal of the sensor is converted by the control unit into a measurement signal which correlates with the measured vital parameter and is provided to the evaluation unit ([0016]).
Regarding claims 4 and 19, Spolin et al. ‘544 teaches wherein the transmitting device is sized and configured to be worn on the body of the organism; and wherein the transmitting device is integrated in a wristband, a footband, a headband, glasses, a hearing aid or a headphone (Fig. 1 wearable device and [0021]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 2, 6, 10-12, 20 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 15 of U.S. Application No. 16/263,917. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3 and 15 of the US Application are narrower in scope then the claims of the current invention, and encompass all of the subject matter of claims 1, 2, 6, 10-12, 20 and 23 of the current invention. Therefore, any reference meeting the limitations set forth in claims 3 and 15 of the US Application would also meet the limitations set forth in claims 1, 2, 6, 10-12, 20 and 23 of the current invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shinar et al. ‘429 (US Pub No. 2016/0058429) teaches that a control unit may determine an appropriate time to use a vacuum cleaner based on an analyzed sleep signal of a user ([0683]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






	/AURELIE H TU/               Examiner, Art Unit 3791



/ETSUB D BERHANU/Primary Examiner, Art Unit 3791